       Case 3:20-cv-01260-MEM Document 50 Filed 09/08/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOES I, II, III and FRIENDS OF
FARMWORKERS,           INC.   D/B/A
JUSTICE AT WORK IN ITS
CAPACITY        AS        EMPLOYEE
REPRESENTATIVE,

              Plaintiffs,
                                                    Case No.: 3:20-cv-01260
EUGENE SCALIA, IN HIS OFFICIAL               I
CAPACITY AS UNITED STATES
SECRETARY OF LABOR;
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,
UNITED STATES notice
DEPARTMENT OF LABOR,

             Defendants.

    NOTICE OF SUPPLEMENTAL DECLARATION OF JANE DOE II

     Plaintiffs attach to this notice a declaration of Jane Doe II. As explained in

prior filings, a declaration previously signed by Jane Doe II (Dkt. No. 43-2)

inadvertently failed to include the statement that Jane Doe II was signing that

declaration under penalty of perjury. The attached declaration affirms that despite

that omission, Jane Doe II understood all of the declarations she provided in this

case to have been made under penalty of perjury at the time she made them, and

attests to the veracity of those declarations again in this supplemental declaration.
Case 3:20-cv-01260-MEM Document 50 Filed 09/08/20 Page 2 of 3




                           s/ David H. Seligman__

                           David H. Seligman, CO Bar No. 49394
                           Juno Turner, NY Bar No. 4491890
                           Brianne Power, CO Bar No. 53730
                           1410 High St., Suite 300
                           Denver, CO 80218
                           Telephone.: 720-239-2606
                           david@towardsjustice.org
                           juno@towardsjustice.org
                           brianne@towardsjustice.org

                           TOWARDS JUSTICE

                           David Muraskin, D.C. Bar No. 1012451
                           Karla Gilbride, D.C. Bar No. 1005586
                           PUBLIC JUSTICE, P.C.
                           1620 L Street NW, Suite 630
                           Washington, DC 20036
                           Telephone: (202) 797-8600
                           Fax: (202) 232-7203
                           kgilbride@publicjustice.net
                           dmuraskin@publicjustice.net

                           Adrienne H. Spiegel, CA Bar No. 330482
                           475 14th Street, Suite 610
                           Oakland, CA 94612
                           Telephone: (510) 622-8207
                           aspiegel@publicjustice.net

                           Attorneys for Friends of Farmworkers, Inc.,
                           d/b/a Justice at Work

                           FRIENDS OF FARMWORKERS, INC.,
                           D/B/A JUSTICE AT WORK
                           Lerae Kroon, PA Bar No. 325464
                           Nina Menniti, PA Bar No. 326828
                           Samuel Datlof, PA Bar No. 324716
                           990 Spring Garden St, Suite 300
                           Philadelphia, PA 19123
        Case 3:20-cv-01260-MEM Document 50 Filed 09/08/20 Page 3 of 3




                                       Telephone: (215) 733-0878
                                       Fax: (215) 733-0878
                                       lkroon@justiceatworklegalaid.org
                                       nmenniti@justiceatworklegalaid.org
                                       sdatlof@justiceatworklegalaid.org
                                       Attorneys for Jane Does I, II, and III

                                       NICHOLS KASTER, PLLP
                                       Matthew H. Morgan, MN Bar No. 304657
                                       Anna P. Prakash, MN Bar No. 0351362
                                       4600 IDS Center
                                       80 S. Eighth Street
                                       Minneapolis, Minnesota 55402
                                       Telephone: (612) 256-3200
                                       Fax: (612) 338-4878
                                       morgan@nka.com
                                       aprakash@nka.com

                                       Attorneys for Friends of Farmworkers, Inc.,
                                       d/b/a Justice at Work


                         CERTIFICATE OF SERVICE

      I hereby certify that I caused this brief to be filed be filed in ECF, which

caused a copy to be served on counsel for all parties.


                                       s/ David H. Seligman
                                       David H. Seligman, CO Bar No. 49394
                                       1410 High St., Suite 300
                                       Denver, CO 80218
                                       Telephone: 720-239-2606
                                       david@towardsjustice.org
                                       juno@towardsjustice.org
                                       brianne@towardsjustice.org
                                       TOWARDS JUSTICE
